Case 2:19-cv-04465-GW-AFM Document 1-3 Filed 05/22/19 Page 1 of 5 Page ID #:59




        EXHIBIT C
Case 2:19-cv-04465-GW-AFM Document 1-3 Filed 05/22/19 Page 2 of 5 Page ID #:60




 EXHIBIT C
 CLAIM CHART FOR U.S. PATENT NO. 7,740,574 AND THE ACTIPATCH THERAPY
 TRIAL

 The source of the information provided in the column containing the basis for Plaintiff's
 allegations is from Plaintiff's Pre-Suit Investigation unless otherwise indicated.

 Preamble or Claim     Basis for Plaintiff's allegation that the claim limitation is found in the accused
 Limitation            device
 1. A method for       From http://www.actipatch.com/
 using an
 electromagnetic
 treatment
 inductive
 apparatus
 comprising the
 steps of:
 Combining at least
 one inductive
 apparatus with a
 therapeutic device,


                       From Plaintiff's Pre-Suit Investigation

                                                                                    inductive
                                                                                    apparatus and
                                                                                    therapeutic
                                                                                    device




 wherein said          Fromhttp://www.actipatch.com/
 therapeutic device
 is positioned in
 proximity to a
 target pathway


 4820-3877-0326.1
Case 2:19-cv-04465-GW-AFM Document 1-3 Filed 05/22/19 Page 3 of 5 Page ID #:61



 structure;

                                                                              therapeutic device
                                                                              positioned in
                                                                              proximity to target
                                                                              pathway structure

                                                                              target pathway
                                                                              structure




 Conﬁguring at           From Plaintiff's pre-suit investigation, the following waveform parameters
 least one               were measured:
 waveform
 according to a          Oscillation frequency-
 mathematical            26.60 MHz-27.17 MHz for ActiPatch Therapy Trial
 model having at
 least one               Pulse width-
 waveform                86 microsecond to 87 micosecond for ActiPatch Therapy Trial
 parameter,
 said at least one
 waveform to be          Pulse Rate
 coupled to said         1.111-1.136 KHz for ActiPatch Therapy Trial
 target pathway
 structure:
                         The above waveform parameters prove that (1) the ActiPatch Therapy Trial
                         device generates a waveform, (2) the waveform is coupled to the target
                         pathway structure as shown in the picture of a person's back above, and (3)
                         the above frequency, pulse width, or pulse rate numbers are within the range
                         of parameters that have been configured according to a mathematical model.


 Choosing a value        From Plaintiff's pre-suit investigation, the following waveform parameters
 of said at least one    were measured:
 waveform                Oscillation frequency-
 parameter to            26.60 MHz-27.17 MHz for ActiPatch Therapy Trial
 satisfy a signal to
 noise ratio model,      Pulse width-
 so that said at least   86 microsecond to 87 micosecond for ActiPatch Therapy Trial


 4820-3877-0326.1
Case 2:19-cv-04465-GW-AFM Document 1-3 Filed 05/22/19 Page 4 of 5 Page ID #:62



 waveform is
 conﬁgured to be
 detectable in said   Pulse Rate
 target pathway       1.111-1.136 KHz for ActiPatch Therapy Trial
 structure above
 background           The above frequency, pulse width, or pulse rate numbers are within the range
 activity in          of parameters that satisfy a signal to noise ratio model so that the waveform
 said target          is detectable in the target pathway structure above background activity in the
 pathway structure:   target pathway structure.

                      From http://www.actipatch.com/why-actipatch/how-actipatch-works/

                      The ActiPatch® pulsed signal rate prevents adaption to allow long-term use.
                      ActiPatch® therapy extended pain relief improves sleep, physical activity and
                      overall quality of life. ActiPatch® relieves chronic and acute pain due to
                      muscle and joint soreness, strains and sprains, arthritis, fibromyalgia, and
                      more.

                      This list of benefits prove that the waveform is detectable in the target
                      pathway structure above background activity in the target pathway structure.

 Generating an        http://www.actipatch.com/why-actipatch/how-actipatch-works/
 electromagnetic
 signal from said     How ActiPatch® Works
 conﬁgured at least   Chronic pain results from central sensitization, which causes the nervous
 one waveform:        system to develop a persistent state of high reactivity. This serves to amplify
 and                  and maintain the pain even after the initial injury has healed.
                      Therefore, chronic pain is often poorly correlated to the degree of peripheral
                      tissue injury. ActiPatch’s electromagnetic signal pulses 1,000 times per
                      second to stimulate neuromodulation of the afferent nerves to dampen
                      the brains perception of pain.




 Coupling said        From Plaintiff's Pre-Suit Investigation
 electromagnetic
 signal to said
 target pathway
 structure using
 said at least one
 inductive
 apparatus device
 thereby providing
 treatment.




 4820-3877-0326.1
Case 2:19-cv-04465-GW-AFM Document 1-3 Filed 05/22/19 Page 5 of 5 Page ID #:63




 Additionally,
 Fromhttp://www.actipatch.com/




                                           therapeutic device
                                           positioned in
                                           proximity to target
                                           pathway structure

                                           target pathway
                                           structure




 4820-3877-0326.1
